PER CURIAM.
Motions to dismiss plaintiffs’ devolutive appeal have been filed, based on appellants’ failure to pay the filing fee and trial court costs within three days of the return date (August 12, 1977).
The documents attached to the motions support the dismissal. Additionally, this court requested appellants to show cause why the appeal should not be dismissed and no answer to this request has been received.
The appeal is dismissed at appellants’ cost. Louisiana Code of Civil Procedure Article 2126; Williams v. Weems, 222 So.2d 523 (La.App.2d Cir. 1969).